DISSENTING OPINION BY
JUDGE CLEMENT
I respectfully dissent from the majority, first in the analysis, but also particularly in the sanction of “removal” that they impose. Let it be noted that none of the current allegations against Judge Kelly S. Ballentine involve her behavior in the courtroom during the time of probation. By all accounts, this Respondent runs an orderly and proper court, while administering justice fairly.
Without a complete reiteration of the majority’s Findings of Fact, in reviewing the chronology of events and the body of law surrounding Judge Ballentine, it should be recognized that the summary offense to which she pleaded guilty, 72 P.S. § 7208(c), which prohibits the offering of taxable goods for sale without possession of a valid sales tax license, predates by several months the May 17, 2013 hearing on the Judicial Conduct Board’s (“Board”) Petition to Suspend. The Court of Judicial Discipline (“Court”) issued an Order on May 28, 2013, which granted the Board’s petition for suspension without pay, followed by the Court’s Order of June 10, 2013 imposing sanctions upon the Respondent.1 The rationale and justification are contained therein and need not be revisited. Respondent was placed on probation until December 31, 2014, and monitored by the Board.
In the ensuing months, the Board provided monthly, and eventually bi-monthly, probation reports to the Court which advised that they had not received any actionable or substantiated complaints of misconduct regarding Judge Ballentine since her return to the bench. In total, the Board consistently highlighted compliance with the conditions of Judge Ballen-tine’s probation.
The majority conclude that Judge Bal-lentine violated Article V, Section 18 and brought disrepute upon the judiciary. This dissent states why I disagree with the finding of disrepute.
Our Supreme Court, in the case of In re Carney, 79 A.3d 490, 621 Pa. 476 (2013), reversed a decision of this Court where we had followed Supreme Court precedent that off the bench conduct could not constitute Rule 2A violations. The contours of this change are well known to Pennsylvania jurists — the bright line distinction establishes that Rule 2A violations are no longer limited to on the bench conduct, and, since the Carney case conduct outside of the judicial decision-making process can now provide the basis for a Rule 2A violation. Significantly, a close review of Carney reveals that in this unanimous decision the Supreme Court carefully circumscribed the reach of this changing standard when it noted that under prior precedent Judge Carney had not been placed on notice that off the bench conduct could constitute a violation of Rule 2A.
Judicial disciplinary proceedings are quasi-criminal in nature; and judges must be afforded the same constitutional rights as criminal defendants, which would necessarily include notice as to what type of conduct is prohibited, consistent with due process.... [A]ppellee’s conduct was not violative of Rule 2A at the time it was committed because it did not involve the judicial decision-making process. Thus, Appellee was not on no*621tice that such conduct violated Rule 2A. Nor was he on notice that he could be sanctioned for such conduct. See, Collins v. Youngblood, 497 U.S. 37, 43, 110 S.Ct. 2715, 111 L.Ed.2d 30 (1990) (original understanding of U.S. Constitution, prohibiting passage of ex post facto laws, provided that Legislatures could not retroactively alter definition of crimes or increase punishment for criminal acts).
[[Image here]]
Accordingly, there is no need to remand this case for further proceedings and our corrective holding respecting Cic-chetti and Harrington will have prospective effect.
In re Carney, 79 A.3d 490, 508. (Internal citations omitted).
I believe that our Supreme Court has plainly stated that we may not consider off the bench conduct occurring prior to October 30, 2013, in determining that a jurist has violated Rule 2A. It is evident then, that it is error to consider any of Judge Ballentine’s conduct which predates this fundamental shift of the Carney decision in reaching a conclusion that she violated Rule 2A. The majority bases its conclusions, in no small part, upon such conduct.
When Judge Ballentine’s pre-Carney conduct is stripped from the list of reasons upon which the majority relies to reach the sanction of removal, there is precious little left to warrant such a severe sanction.
For instance, Judge Ballentine’s conduct which resulted in a summary citation for a violation of the provision of the Tax Reform Code of 1971, 72 P.S. § 7208(c) (requiring places of business must have valid sales tax license) occurred during 2012, culminating in the disposition of her summary appeal on October 25, 2013. But the Supreme Court did not decide the Carney case until five days later, on October 30, 2013. Thus, at the time the citation was issued to her, at the time of the Board investigation, at the time of the hearing before this Court, and at the time that Judge Ballentine pleaded guilty to this summary violation, under the established law of our Commonwealth it had no bearing on what mighfi — or might noN-be a violation of Rule 2A.
Even if this pre-Carney conduct were appropriate to consider against Judge Bal-lentine (although I conclude it cannot be properly considered), because it involved a summary offense and occurred prior to the probationary period, it does not rise to the level of egregiousness which warrants the removal of a judicial officer duly elected by the voters of her magisterial district.
The notion of hypocrisy that the majority advances with regard to Judge Ballen-tine presiding over a 2010 and a 2012 allegation prohibiting the offering of taxable goods for sale without a valid sales tax license is dispelled when one considers that Ballentine, in her case; exercised her right to plead not guilty; was denied a continuance; was convicted of the summary violation; exercised her right to file an appeal; and, eventually withdrew her appeal and promptly paid the assessed fine and court costs. In this regard, all judges must actuate a self-analysis for recusals. Besides, Ballentine’s President Judge did not exercise his supervisory authority barring her from handling such matters. I suppose the only value in mentioning these two hearings is that each should have served as an alert to this absentee business owner.
Additionally, the majority considers the failure of Judge Ballentine to file state and federal income tax returns for the years 2009, 2010, 2011, 2012, 2013. In response to an inquiry from the board on this subject, Judge Ballentine cooperated and answered forthrightly. She would have also been within her rights to decline to answer. Again, however, any Rule 2A viola*622tion premised upon these facts is improper because it exceeds the permissible scope of what is permitted under Carney,2
Furthermore, the self-reported, readily remedied state and federal tax derelictions resulted in refunds, not charges of tax evasion or fraud. It should be duly noted that, while she did not file in a timely manner, the amounts due to the state and federal governments were properly withheld each month from Ballentine’s salary. Judge Ballenti'ne’s lack of diligence was hurting only herself, in that she eventually received sizeable refunds totaling $18,388. [Make no mistake, it would be far more difficult to dissent if the prevailing issue was tax evasion or tax fraud.]
Finally, a review of all of this Court’s prior cases resulting in removing a judge from office reveals what is missing from the instant case. The level of 'egregiousness, or shocking conduct, here in no way rises to such a magnitude. Judge Ballen-tine’s conduct might be described as negligent, or reckless.3 However, instances of this Court imposing its ultimate sanction— removal from the public office to which the judge has been duly elected by the electors of his or her jurisdiction — is more properly reserved for intentional misconduct.
While I have previously concluded, along with my colleagues in the majority, that Judge Ballentine did violate her probation, in so reaching this conclusion it is evident that the basis for a violation can only be her failure to file her 201-2 tax returns by the extended due date, arid her failing to file her 2013 tax returns by April 15, 2014. I do not believe this, standing alone as it must under the well-defined, pivotal limitations of Carney, rises to the level of warranting removal. I also conclude that although she did violate her probation by fairing to comply with the law, these events viewed alone do not merit a reconsideration of the original sanction of probation because they cannot be violations of Rule 2A, nor can they be derivative violations of Section 17(b) of the Pennsylvania Constitution. I also do not believe that the late firing of two years of income tax returns which result in refunds of a judge-taxpayer’s withheld funds constitutes a violation of Article V, § 18(d)(1) which brings disrepute upon the judicial office itself.
Accordingly, for the foregoing reasons I cannot join my colleagues on the majority. After giving careful consideration to the prior decisions of this Court, and to the guidance of our Supreme Court as expressed in their resounding pronouncement and unanimous decision in Carney, I would not consider Judge Ballentine’s off the bench conduct prior to. October 30, 2013, in arriving at an appropriate sanc*623tion. Instead, I would impose a period of suspension.
Simply put, if Carney cannot be held responsible for pre-Carney behavior, how can Ballentine? The responsibility of this Court is to act on the facts presented and the prevailing body of law, not a reach back that disturbs what had already been decided. Removal refutes logic.
In the sum total, I acknowledge that Judge Ballentine has demonstrated inattentiveness and a degree of negligence in her personal and non-judicial business affairs. This does not rise to a degree that brings Pennsylvania’s judiciary into disrepute.
It would be remiss not to share that in light of what we do not have I also strongly believe that this judge’s community deserves a voice on this matter. It would be appropriate and consistent with our system of governance to let her district weigh-in one way or another. After all, this judge’s level within Pennsylvania’s Unified Judicial System is the only rung subjected to contested elections for subsequent terms.
Judge Mullen and Judge Shrager join in this dissenting opinion.

. In re Kelly S. Ballentine, 86 A.3d 958 (Pa.Ct.Jud.Disc.2013).


. Of course, the Board would have been unlikely to have learned that Judge Ballentine had not filed income tax returns without her own response. This is because such information is confidential and not a matter of public record in the same way that the private income tax records of a candidate for President of the United States of America become public only if he or she chooses to release such information. By making this inquiry, the Board sought to go beyond facts that are a matter of public record and into those that are generally considered highly personal.


. Considering Judge Ballentine’s conduct in the established paradigm of judicial disci- ' pline, what is missing here is that the conduct which constitutes the probation violation was not: to exploit her position to satisfy personal desires; involving dishonest acts or moral turpitude; was not motivated by personal profit; and did not prejudice the administration of justice. Judge Ballentine acknowledged the misconduct, cooperated and was candid and forthcoming with the Board; and did not attempt to blame it on others or advance a contrived or unlikely defense. Given her reputation in her community, evidenced by her re-election while the original misconduct charges were pending, and her record of service to the community, removal seems out of scale with the cases where this Court has imposed a sanction of removal.